Citation Nr: 9914450	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had two periods of active service from September 
1968 to May 1970, and from October 1972 to August 1974.  The 
veteran received a less than honorable discharge from his 
second period of service.  The issue being adjudicated arises 
from the first period of service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed a 30 percent rating that 
was granted for PTSD.

In November 1998, a Travel Board hearing was held in 
Montgomery, Alabama before Michael D. Lyon, who is the Board 
Member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102 (West Supp. 1998). A transcript of the hearing testimony 
is in the claims folder.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

The Board notes that in VA examinations in June 1996, and 
March 1997, similar pathology and diagnoses were identified.  
The veteran was found to be alert, oriented, spontaneous, and 
articulate.  There were no active delusions, or previous 
psychiatric hospitalizations.  He began attending the VA 
mental health clinic in July 1995 and was on medication.  He 
denied being suicidal or homicidal, but admitted to 
auditory/visual hallucinations.  He had insight, and 
judgment, and memory and concentration were intact. The 
examiner noted that the veteran was competent.  He lived with 
his wife of 26 years, and has raised 4 children. The 
diagnoses were PTSD, and alcohol dependence, and substance 
abuse (pot).  The Global Assessment of Functioning (GAF) 
score was estimated to be around 60.  Records submitted at 
the time of the Travel Board hearing revealed that the 
appellant was undergoing regular treatment.  The GAF score 
was said to be 40.  The significance of these scores needs to 
be explained.

The records also contain a Social Security Administration 
(SSA) determination dated November 1996, and received by the 
RO in January 1998.  This indicates severe PTSD 
symptomatology, and refers to several pertinent medical 
records including exhibits B1 to B-16.  These exhibits, 
particularly B1-B16, not attached to the determination, or 
included in the claims files, are relevant to this claim and 
must be added to the claims file.  In addition several of 
these exhibit records appear to be VA treatment records which 
are not of file at this time, and must be obtained by RO.  
The Board notes that determinations of the Social Security 
Administration are based on different laws and regulations 
than those applicable to VA benefits, and that Social 
Security determinations are not binding on the VA. Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  However, the SSA's 
decision and evidence used to determine that decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment.  Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  Thus, an SSA decision awarding 
the appellant disability benefits may be relevant to his 
claim for PTSD as it may provide information relating to 
occupational impairment attributable to PTSD. 

A VA examination should be scheduled and the examiners are 
also to give a medical opinion as to the appellant's 
employability.  In addition, if he is found to be 
unemployable, a medical opinion is required as to whether 
this was solely due to his service connected PTSD, or was 
also related to his non-service disabilities.  In order to 
clarify the veteran's disability picture, the Board concludes 
that a medical opinion is required.  The psychiatrists should 
also have an opportunity to address the extent of functional 
and industrial impairment from the veteran's service 
connected PTSD.

Accordingly, the RO should undertake all additional 
development required, including examination of all the 
appellant's service- connected PTSD and a social and 
industrial survey, to properly adjudicate the appellant's 
claim of entitlement to an increased rating for PTSD.  The 
case is remanded as follows:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD, or 
other mental disorders, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2. The RO should obtain and associate 
with the claims files any pertinent 
exhibits used in the favorable November 
1996 Social Security Administration 
determination which awarded SSA benefits. 
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made. 

3.  Thereafter, and whether additional 
records are obtained or not, the 
appellant should be scheduled for a VA 
examination by a Board of two 
psychiatrists who have not previously 
examined the veteran, if possible. The 
entire claims folders should be reviewed 
by the examiner(s) prior to the 
examination(s), and a statement to that 
effect must be included in the 
examination report. The examiners should 
review the pertinent history of the 
veteran's service-connected PTSD. All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail. The examination 
report should comment regarding the 
examiner's review of the claim's file, 
and include a detailed account of all 
manifestations of psychiatric pathology 
found to be present. If there are 
different psychiatric disorders, the 
examiner must reconcile the diagnoses to 
the extent possible. It is essential that 
the examiner specify which symptoms are 
associated with the service-connected 
PTSD. If certain symptoms cannot be 
disassociated from one disorder to 
another, it should be specified. If the 
veteran is found to be suffering from a 
psychiatric disorder(s) in addition to 
PTSD, the examiner must render an opinion 
as to whether or not the additional 
psychiatric disorder(s) was caused by or 
is part of the service-connected 
disorder. If there is no association 
between the existing psychiatric 
disorders, the examiner must indicate so, 
and should separate the symptoms 
associated with each disorder. Finally, 
the examiner should indicate to what 
extent, if any, the service-connected 
disorder aggravates or intensifies the 
symptoms of any other existing 
psychiatric pathology.  
The examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) and must provide 
a definition of the score assigned.  This 
should reflect impairment caused by the 
PTSD .  The psychiatrist should also 
express an opinion as to the extent of 
the social and industrial limitations 
imposed by the service-connected 
psychiatric pathology.  The diagnosis 
should be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders of the American 
Psychiatric Association.  The examiner 
must provide a comprehensive report 
containing full rationale for all 
opinions expressed.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

5.  The RO should review all the evidence 
and readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for PTSD, currently evaluated at 30 
percent disabling. Consideration should 
be given to the change in the psychiatric 
criteria effective in November 1996, as 
appropriate, and the RO should ascertain 
which rating criteria are more favorable 
to the appellant. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). If a 
determination as to which regulations are 
more favorable cannot be made, the RO 
should rate the veteran's PTSD under both 
the old and new rating criteria. To the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case. This 
document should include the reasons and 
bases for the holdings, and should 
provided notice of the change in legal 
criteria to which reference is made 
above. Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case. 
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





